The trial judge made findings of fact (these are amply sustained by the evidence) in which he found, among other things:
"(1) While the defendants were engaged in a dispute with the International Association of Machinists, and while defendant unions and the International Association of Machinists were attempting to organize the employees in plaintiff's plant, the plaintiff voluntarily signed with the International Association of Machinists a `cross-check agreement,' whereby he agreed that all of his production and maintenance employees, including janitors, shipping and receiving department employees and inspectors, constituted an appropriate unit for the purpose of collective bargaining. *Page 208 
"(2) The plaintiff knew, at the time he signed the cross-check agreement, the defendants were claiming he was discriminating against them, paying wages below their scale, and failing to recognize their craft unions;
"(3) The plaintiff made no effort to negotiate with defendant unions or to delay the designation of a unit for collective bargaining by the National Labor Relations Board;
"(4) The plaintiff failed to attend meetings arranged by the defendants for the purpose of giving him an opportunity to show cause why he should not be placed on their respective `unfair' lists;
"(5) By signing an agreement for cross-check with the International Association of Machinists the plaintiff did not maintain an attitude of neutrality, but became a partisan;
"(6) A bona fide labor dispute exists between the plaintiff and the defendants;
"(7) The plaintiff has failed to make every reasonable effort to settle said dispute either by negotiation or with the aid of any governmental machinery or mediation or voluntary arbitration;
"(8) The National Labor Relations Board has neither made norentered any order relative to the labor dispute involved herein,although it had notice of the dispute between the plaintiff andthe defendants; [Italics mine].
"(9) The National Labor Relations Board has never acted upon or entered an order upon the cross-check report made by its Acting Regional Director, and has never certified the International Association of Machinists as the exclusive collective bargaining representative of plaintiff's employees;
"(10) Since said cross-check report the plaintiff has not entered into any collective bargaining agreement with the International Association of Machinists; and
"(11) The picketing of which the plaintiff complains was at all times peaceful and did not involve any fraud, violence or violation of law."
There are two questions involved in this appeal: (1) Did a labor dispute exist? (2) The regional director of the national labor relations board having determined that a rival labor union was the exclusive representative of all the employees in the "unit" involved, did that fact make the picketing unlawful?
The majority opinion states that this is a jurisdictional dispute and then says: *Page 209 
"A jurisdictional dispute between rival unions can become a `labor dispute' provided the union members involved are employees of the same company, and provided further that no exclusive bargaining agency has been set up or provided for." (Italics mine.)
There are two labor disputes in this case: (1) a dispute between appellant employer and respondent craft unions; (2) a dispute between the craft unions and the Machinists' union. The latter is a jurisdictional dispute. The former is not a jurisdictional dispute.
Rem. Rev. Stat. (Sup.), § 7612-13 (quoted in the majority opinion) defines a labor dispute but does not directly or by implication put any restriction upon the term as stated in the majority opinion.
The Bloedel Donovan Lumber Mills case, 4 Wash. 2d 62,102 P.2d 270, is cited as authority for the above-mentioned statement in the majority opinion, but that case only holds that a labor dispute did not exist under the facts in that particular case. There, the facts showed: (1) The employer was neutral. (2) Both sides submitted the dispute to the national labor relations board, which agency conducted an election and settled the question.
In the case at bar, the facts are entirely different. Here, the trial court found that the employer was an active participant in the controversy and was not neutral. There were ample facts to sustain that finding. In addition, there has never been a determination of the labor dispute between appellant and the craft unions.
The International Association of Machinists appeared amicicuriae in behalf of appellant, and in their brief the following appears:
"Amici curiae take exception to the statement of appellants (Brief, pp. 22, 23, 24) that a labor dispute exists between the Machinists Union and the Craft Unions."
In reading appellant's brief at the pages indicated it is apparent that appellant took for granted that a labor dispute did exist between the craft unions and the Machinists' union.
This court held in Blanchard v. Golden Age Brewing Co., *Page 210 188 Wash. 396, 63 P.2d 397, that one of the reasons for determining that a labor dispute existed was:
"The employers did not remain aloof, as in the Safeway case, but, whether voluntarily or involuntarily, injected themselves, or permitted themselves to be injected, into the controversy between the immediate disputants."
There was not only a labor dispute between the respondent craft unions and the Machinists' union, but there was a labor dispute between the appellant employer and the respondent craft unions. The majority opinion dismisses the question of a labor dispute between the appellant and the craft unions merely by the statement that, as between the employer and the picketing unions, there was no labor dispute. There is no argument and no authority whatsoever to show that there was no labor dispute between the employer and the craft unions.
It might be argued that the case of Shively v. GarageEmployees Local Union No. 44, 6 Wash. 2d 560, 108 P.2d 354, is authority for the proposition that peaceful picketing of the place of business of an employer by a union which does not include in its membership any employee of such employer, for the purpose of persuading or coercing such employees to join the union against their will, is unlawful.
However, in the case of O'Neil v. Building Service EmployeesInternational Union, 9 Wash. 2d 507, 115 P.2d 662, 137 A.L.R. 1102, it is stated as follows:
"The opinion in Shively v. Garage Employees Local Union No.44, supra, was filed December 12, 1940. February 10, 1941, the United States supreme court, in American Federation of Labor v.Swing, 312 U.S. 321, 61 S. Ct. 568, held that the constitutional guaranty of freedom of discussion is infringed by judicial policy of a state to forbid resort to peaceful persuasion through picketing where there is no immediate employer-employee dispute as in the case of attempted unionization of the business employing nonmembers of the union."
The evidence shows that the basis of the labor dispute between appellant and respondents was the long-standing controversy (this had existed for several years) growing *Page 211 
out of the fact that appellant operated a nonunion shop. Numerous conferences had been held between appellant and respondent unions. Prior to the time that the Machinists' union entered the picture, the Building and Construction Trades Council of San Francisco wrote a letter dated January 11, 1946, to the Seattle Building and Construction Trades Council, stating that appellant had been placed on its unfair list. During the period between January 11th and February 1st, respondents conferred with appellant several times. The Machinists' union entered the controversy during this period and apparently signed up all the employees except two or three. Representatives of respondents were not permitted to see the employees.
A labor dispute existed between appellant and respondent craft unions for the following reasons:
(1) Appellant maintained a nonunion shop for more than 12 years, refusing to employ members of respondent craft unions and pay their respective wage scales.
(2) Appellant refused to permit respondents to speak to his shop employees during their lunch hour and thereby solicit them as their members.
(3) He failed to attend meetings arranged by respondents for the purpose of attempting to agree upon such matters.
(4) When appellant learned that the International Association of Machinists was also attempting to organize his employees, which Association was then engaged in a jurisdictional dispute with the respondent unions, he voluntarily signed an agreement for cross-check with the Machinists' union, thereby becoming a partisan in such jurisdictional dispute.
The majority opinion cites the Bloedel Donovan case, supra, and Carpenters  Joiners Union of America v. Ritter's Cafe,supra, as authority for holding that the picketing in this case was not an exercise of the right of free speech nor was it a means of communicating the facts of a labor dispute; that, since the national labor relations board had designated the International Association of Machinists as *Page 212 
the exclusive bargaining agency, the purpose of the picketing was therefore to force the employer to deal with the picketing unions in defiance of this order; that this was coercion and therefore illegal and should be enjoined.
I agree with the holding of the United States supreme court in the case of Carpenters  Joiners Union of America v. Ritter'sCafe, supra. In that case, the owner of a restaurant entered into a contract for the construction of a building at some distance from his restaurant. After the construction of the building was started, a labor dispute arose between the men building that building and the contractor. The employees of the contractor started to picket the building under construction and the restaurant. The supreme court of Texas enjoined the picketing of the restaurant. The United States supreme court agreed, and held that granting of the injunction was not a denial of the constitutional right of free speech. That case is no authority for the conclusion that the picketing in the case at bar is coercion. The national labor relations board was not involved and at no place does the court indicate the effect of an order issued by the national labor relations board.
The picketing in the instant case was, as set forth in respondents' answer and shown by the evidence, for the purpose of informing members of the American Federation of Labor, as well as the public, that appellant did not employ any workers affiliated with the American Federation of Labor, and for the purpose of persuading appellant's employees to join the craft unions and thereby protect the established union wage rates and working conditions enjoyed by members of craft unions in the Seattle area.
It does not necessarily follow, although in this case we can assume that it is true, that the ultimate effect of this picketing was to close appellant's plant. In reference to this question, we stated in State ex rel. Lbr.  Sawmill Workers v.Superior Court, 24 Wash. 2d 314, 164 P.2d 662, speaking on p. 333, as follows:
"The relators are doing only what, under the authorities, they have a legal right to do; therefore, their acts are not unlawful. If the ultimate effect of the picketing be to close *Page 213 
the plants, that result would occur because of the acquiescence of the C.I.O. employees who accepted the counsel of the A.F. of L. pickets. It is the purpose of the A.F. of L. to communicate a point of view — there is nothing in the national labor relations act which expressly or impliedly prohibits such conduct — to the C.I.O. employees, who are free to decide whether they will agree or disagree with the view of the A.F. of L."
In the Bloedel Donovan case, supra, the employer was neutral, and the two disputing unions submitted their grievance for determination by the national labor relations board. After an election was held, the national labor relations board entered an order finding that one of the unions was the sole bargaining agent.
In the case at bar, the employer was not neutral, but was an active participant and injected himself into the controversy on the side of one of the unions. The regional director of the national labor relations board entered a finding after a cross-check that 29 of the 32 employees of appellant were members of the Machinists' union, and he therefore found and determined that that union was the exclusive bargaining agent. The question of the dispute between appellant employer and the craft unions was never submitted to the national labor relations board. The craft unions did not participate, and in fact were ineligible to participate, in the cross-check conducted by the national labor relations board. There has never been, by anyone, any determination of the rights of the craft union other than such determination as this court makes in this case, and the majority opinion bases its conclusion upon the fact that the rights of the craft union have been heretofore determined.
Apparently, the national labor relations board has no machinery to determine the labor dispute which existed in this case, and a careful reading of the act creating the board would indicate that it is impossible for that agency to attempt to determine the labor dispute between appellant and respondent craft unions. *Page 214 
In State ex rel. Lbr.  Sawmill Workers v. Superior Court,24 Wash. 2d 314, 164 P.2d 662, we distinguished the BloedelDonovan case, supra, and said, on p. 331:
"Bloedel Donovan Lbr. Mills v. International Woodworkers ofAmerica, 4 Wash. 2d 62, 102 P.2d 270, is distinguishable from the cases at bar. In the Bloedel Donovan case, in which we sustained a judgment enjoining the picketing of the plants of the Bloedel Donovan company, the national labor relations board had certified one union as the exclusive bargaining agency. A minority union called a strike and picketed the employer's business for the sole purpose, as stated in the opinion, of doing away with the closed shop agreement with the bargaining agent which the national labor relations board had certified as the exclusive bargaining agency. The minority union was proceeding unlawfully. Its demand that the employer breach its agreement with the certified bargaining agency was an endeavor to compel the employer to violate the terms of the Wagner act, and if the employer had acceded to the demand, the employer would have been guilty of unfair labor practices, subjecting the employer to penalties under the Federal statute. In the cases at bar, the relators are not seeking anything from the employers. They have not done anything which savors of an attempt to compel the employers to do that which is unlawful. They have not attempted to compel the employers to deal with the A.F. of L. instead of with the C.I.O. There is no conflict with Federal or state law. In soliciting mutual co-operation with the C.I.O., the A.F. of L. exercised a right guaranteed to it under the national labor relations act, 29 U.S.C.A., § 151 et seq."
There is a very decided difference between the controversy which arose and was decided by the national labor relations board in the Bloedel Donovan case, supra, and the report on cross-check in the instant case. Here, respondent unions had not participated in any proceedings before the national labor relations board, and in fact they had no right to participate. There was a labor dispute between appellant and the craft unions. There has never been any proceedings before the national labor relations board or any other board to determine that dispute. The employer, appellant, injected *Page 215 
himself into the controversy and was not neutral.
The judgment of the trial court should be affirmed.
MALLERY, C.J., dissents.
March 25, 1947. Petition for rehearing and motion for stay of mandate denied.